DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "fluid circulation channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrective action is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12, 17, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Blackburn (US 2003/0190608 A1 – hereafter ‘608).
‘608 discloses a microfluidic device with a plurality of microchannels (Abstract) that includes the following limitations for claim 1: 
“A system
“a polymeric fluidic device comprising one or more reaction wells”: ‘608 discloses that the substrate can be made from a polymer ([0120]) with a microarray (array 1524; Fig. 32; [0376]).  
“a first light absorbing material disposed on a first support to define a reaction well”: ‘608 discloses that the base plate is coated with gold ([0388]), i.e. the first light absorbing material.  
“first and second ports coupled to the reaction wells”: ‘608 discloses a first and second ports (ports 1538, 1539; Fig. 32; [0387]) that are fluidically coupled to the reaction wells.  
“wherein the first and second ports are configured to allow input of a fluidic sample into the reaction well”: These ports allows a fluidic sample to be input to the reaction wells.  
“a lyophilized reagent is pre-loaded on the reaction well”: This is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
“a light source configured to illuminate the first light absorbing material”: ‘608 discloses a light source that can illuminate the first light absorbing material ([0368]).  
“wherein a first portion of light illuminated onto the first light absorbing material is absorbed into the first light absorbing material”:  This is drawn to the intended use of the light source and light absorbing material that does not structurally define the claimed invention over the prior art.  See MPEP §2114.  It should be 
“wherein the first portion of light absorbed into the first light absorbing material is configured to elevate the temperature of the first light absorbing material to heat the fluidic sample within the reaction well.”:  This is drawn to the intended use of the light source and light absorbing material that does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
For claim 4, ‘608 discloses having a hydrogel ([0145]) within the wells to contain the reagent.  
For claim 5, ‘608 discloses that the channels can have valves ([0154]).  
For claim 6, ‘608 discloses that channels can be interconnected for recirculation ([0155]) where this is being interpreted as the fluid circulation channel.  
For claim 7, this channel would have a liquid within in it ([0155]).  
For claim 8, ‘608 discloses using a pulsed source such as a pulsed laser ([0270]).  
For claim 9, the detector of ‘608 is fully capable of detecting a single indicting nucleic acids from an off cycle of this source ([0270]; [0302]).  
For claim 10, the light absorbing material includes one or more open areas (Fig. 32).  
608 discloses a microfluidic device with a plurality of microchannels (Abstract) that includes the following limitations for claim 11: 
“A system
“a sample preparation module comprising multiple compartments and a cartridge”: ‘608 discloses a hand-held device (device 47; Fig. 40A) that has multiple compartments and a cartridge ([0441]).  
“a microfluidic PCR device including photonic PCR wells”: ‘608 discloses that the substrate can be made from a polymer ([0120]) with a microarray (array 1524; Fig. 32; [0376]).  This chip is used for PCR and is being interpreted as the photonic PCR device of the instant application.  
For claim 12, ‘608 discloses a filtering module ([0172]) that is being interpreted as within the module.  
For claim 17, ‘608 discloses that electrodes can be placed around the chamber ([0353]) which would be fully capable of changing the pH.  
For claim 19, ‘608 discloses that the system includes probes and primers ([0109]). 
For claim 20, the light absorbing material includes one or more open areas (Fig. 32).  
Therefore, ‘608 meets the limitations of claims 1, 4-12, 17, 19 and 20.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608 A1 – hereafter ‘608) in view of Chu et al. (US 6,337,435 B1 – hereafter ‘435) as evidenced by Siwei et al. (Nanomaterials (Basel) 2019).
For claim 2, ‘608 differs from the instant claim regarding the use of a second light absorbing material on the top or cover.  
‘435 discloses controlling and regulating temperatures for PCR procedures (Abstract) that for claim 2 includes thin, electrically conductive material on top of the cover (i.e. the second light absorbing film; col. 6 lines 26-28 and 40-45) that can absorb a portion of the light (ITO can absorb UV light as evidenced by Siwei).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cover film of ‘435 within ‘608 in order to heat the cover.  The suggestion for doing so at the time would have been in order to have the temperature differential between the top of the device and the bottom of the device be the same and to prevent condensation forming on the cover (col. 6 lines 28-32).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608 A1 – hereafter ‘608) in view of Maltezos et al. (US 2008/0003649 A1 – hereafter ‘649). 
While ‘608 discloses a light source, ‘608 does not explicitly disclose the use of optical filters.  
‘649 discloses a thermal cycler (Abstract) with an optical detection system (Fig. 6) that for claim 3 includes using an excitation filter and a barrier filter (filters 605 and 613; Fig. 6).  These filters remove or eliminate light from the excitation beam and emission beam ([0137]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the conventional filters of ‘649 within ‘608 in order to minimize extraneous .  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608 A1 – hereafter ‘608).  
For claims 13 and 14, ‘608 discloses a filtering module, but differs from the claims that this includes two filters and that the filters have different pore sizes.  
For claims 13 and 14, ‘608 discloses using multiple filters ([0172]; [0299]) and it would be obvious for one of ordinary skill in the art to employ filters with different pore sizes in order to obtain the predictable result of retaining cells within a chamber while allowing the cell products and/or culture medium to pass out of the chamber.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608 A1 – hereafter ‘608) in view of Wohlstadter et al. (US 2006/0068499 A1 – hereafter ‘499).  
For claim 15, ‘608 differs from the instant claim regarding the filter having a layer of light absorbing material.  
‘499 discloses a system for ECL assays (Abstract) that for claim 15 includes coating filters with gold, i.e. a light absorbing material ([00475]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the gold layer of ‘499 within ‘608 in order to have a filter that is biocompatible 
For claim 16, ‘608 discloses that the cartridges can be stacked (Fig. 36) and therefore a gold layer would be in a compartment below the filter.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2003/0190608 A1 – hereafter ‘608) in view of Guldberg et al. (US 2016/0223442 A1 – hereafter ‘442).  
For claim 18, ‘608 discloses waste outlet ports ([0288]) and therefore intrinsically includes a waste reservoir, but differs from the instant claim regarding a material within the reservoir.  
‘442 discloses an assembly for the filtration of a biological fluid (Abstract) that for claim 18 includes placing a material such as paper, cotton, wool or a sponge ([0061]) within the reservoir.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ a porous material such as paper or a sponge within a reservoir as taught by ‘442 within ‘608 in order to absorb some of the waste material.  The suggestion for doing so at the time would have been in order to improve the ease of disposal of the waste reservoir ([0061]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biro et al. (US 2018/0361379 A1) discloses a high-throughput amplification system with an optical system, multi-well plate and a gold film on the bottom of each well, but does not explicitly discuss an inlet or outlet for the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799